Opinion of the Court by
Judge Williams:
The ordinance authorized the grading and 'paving alone. The contract went beyond the ordinance in providing also for doing the curbing and the apportionment warrant apportioned as against Rogers a pro rata part “for grading, curbing and paving,” as has frequently been decided by this court to authorize the extraordinary power of assessing the citizen, and giving a lien upon his property by which his property may be sold and he deprived, of it without his consent the proceedings must be strictly legal and as the contract and assessment warrant are both illegal no lien attached by reason thereof, and such was decided specifically by this court in Milcher vs. Obst and Rupert, Mans. Opinion, September 27, 1867.
Wherefore the judgment is reversed with directions for further proceedings consistent herewith.